DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the second Office Action on merits for application no. 16/262,586 filed 30 January 2019. Claims 1-20 pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted 09 February 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
A multi-plate clutch, comprising: a plate fin; first and second flanges connected to one another in a torque-transmitting manner via the plate fin; a screw fastener configured to brace the plate fin on a first lamellar bore with the first flange; and a first spacer element arranged on the plate fin with axial play between the first spacer element and the second flange to support a first axial movement of the second flange.
Claim 14:
An industrial application, comprising: a drive having an output shaft for transmitting a drive power; a mechanical device having an input shaft for 
Regarding claims 1, and 14, the prior art of record fails to teach or render obvious all the limitations set forth.  In particular, the prior art of record fails to teach or render obvious that there must be a particular degree of axial play present that the newly amended claims set forth. Without any further references that teach or disclose the claimed system, the claim is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, 03 December 2020 with respect to pages 6-13 have been fully considered and are persuasive.  The 35 USC 102 or 103 rejections of claims 1-20 are withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659